Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 04/02/2020. In virtue of this communication, claims 1-20 are currently presented in the instant application.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). Certified copies of the priority documents received on 07/06/2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/02/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same.

Drawings
Drawings submitted on 04/02/2020 accepted as part of the formal application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over March et al (US 20030063037), hereinafter March.
Regarding claim 1,
March discloses a door handle assembly (a vehicle door handle assembly 10, Fig 1) for integration to a vehicle door (a door 15a, Fig 1), the door handle assembly comprising:
a support element (a body portion 13, Fig 2) configured to be coupled to the vehicle door;
a handle element (a handle portion 12, Fig 2) arranged on the support element; and
March does not explicitly teach a radar apparatus configured to emit radar radiation and receive reflected radar radiation, wherein the radar apparatus is disposed on either the support element or on or in the handle element.
	However, March teaches a Doppler radar sensor (paragraph [0067]) configured to emit radar radiation and receive reflected radar radiation, wherein the Doppler radar sensor is disposed on either the support element or on or in the handle element (paragraph [0067]). Therefore, it would have been obvious to a person of ordinary skill in the art to consider the Doppler radar sensor comprises a radar apparatus.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a radar apparatus configured to emit radar radiation and receive reflected radar radiation, wherein the radar apparatus being disposed on either a support element or on or in a handle element in March, in order to provide a lightweight, strong and durable a door handle assembly radiating from any direction around a vehicle.

[AltContent: textbox (March (US 20030063037))]
    PNG
    media_image1.png
    709
    521
    media_image1.png
    Greyscale

[AltContent: textbox (March (US 20030063037))]
    PNG
    media_image2.png
    358
    578
    media_image2.png
    Greyscale

Regarding claim 2,
March as modified discloses the claimed invention, as discussed in claim 1.
March does not explicitly teach a fixed handle element arranged on the support element, wherein the handle element is movable with respect to the fixed handle element, and wherein the radar apparatus is at least partially concealed by the fixed handle element.
	However, March teaches the sensing means may be positioned, such as by molding as discussed above, within the handle portion and/or within the base or chassis portion of the door handle assembly and may sense or detect objects exterior of the vehicle (paragraph [0067]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a fixed handle element arranged on a support element, wherein a handle element being movable with respect to the fixed handle element, and wherein a radar apparatus being at least partially concealed by the fixed handle element in March, in order to provide a lightweight, strong and durable a door handle assembly radiating from any direction around a vehicle.


Claims 3-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over March et al (US 20030063037), hereinafter March, in view of Lebre et al (US 7630061), hereinafter Lebre.

Regarding claim 3,
March as modified discloses the claimed invention, as discussed in claim 1.
March does not teach a lens unit disposed on the support element and configured to at least partially deflect the radar radiation emitted by the radar apparatus.
	However, Lebre teaches a radar sensor (a radar sensor 10, Fig 1) comprises a radar apparatus (an antenna 16, Fig 1) and a lens unit (a lens 14, Fig 1) configured to at least partially deflect radar radiation emitted by the radar apparatus.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a lens unit disposed on a support element and configured to at least partially deflect radar radiation emitted by a radar apparatus in March as modified, as taught by Lebre, in order to provide a radar sensor having an improved angular resolution capability.

[AltContent: arrow][AltContent: textbox (C)][AltContent: textbox (Lebre (US 7630061))]
    PNG
    media_image3.png
    361
    706
    media_image3.png
    Greyscale



Regarding claim 4,
March as modified in view of Lebre discloses the claimed invention, as discussed in claim 3.
Lebre teaches the lens unit includes a fisheye lens configured to increase an aperture angle of the radar radiation emitted from the radar apparatus (Fig 1).

Regarding claim 5,
March as modified in view of Lebre discloses the claimed invention, as discussed in claim 4.
Lebre teaches the lens unit includes reflecting elements (grooves 26 of a diffraction grating 24, Fig 1) configured to at least partially focus the radar radiation into a predetermined solid angle range.

Regarding claim 6,
March as modified in view of Lebre discloses the claimed invention, as discussed in claim 3.
 	Lebre teaches the lens unit includes at least one portion, wherein the at least one portion is opaque to block portions of the radar radiation (col 3, lines 34-51).

Regarding claim 7,
March as modified in view of Lebre discloses the claimed invention, as discussed in claim 6.
March as modified does not explicitly the at least one portion includes at least one metallic or metallized layer and/or at least one electrically conductive material.
However, Lebre teaches the at least one portion includes a material that is opaque to microwave radiations (col 3, lines 48-51).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use at least one portion including at least one metallic or metallized layer and/or at least one electrically conductive material in March as modified, in order to provide a radar sensor improving angular resolution capability of the radar sensor.
Regarding claim 8,
March as modified in view of Lebre discloses the claimed invention, as discussed in claim 7.
Lebre teaches the lens unit includes a plastic element (col 3, lines 16-21) enclosing a cavity (a cavity C, Fig 1), wherein the cavity shields and/or focuses the radar radiation.

Regarding claim 9,
March as modified in view of Lebre discloses the claimed invention, as discussed in claim 3.
Lebre teaches the lens unit is a radome configured to protect the radar apparatus (Fig 1).

Regarding claim 10,
March as modified in view of Lebre discloses the claimed invention, as discussed in claim 3.
Lebre teaches a radome (lens 14 is a radome, Fig 1) configured to protect the radar apparatus, wherein the lens unit is positioned between the radar apparatus and the radome (Fig 1).

Regarding claim 11,
March as modified in view of Lebre discloses the claimed invention, as discussed in claim 10.
Lebre teaches the lens unit is configured to at least partially compensate for radar radiation deflected by the radome (Fig 1).

Regarding claim 12,
March as modified in view of Lebre discloses the claimed invention, as discussed in claim 3.
Lebre teaches the lens unit is at least partly formed of a plastic material (col 3, lines 16-21).
Regarding claim 13,
March as modified in view of Lebre discloses the claimed invention, as discussed in claim 12.
Lebre teaches the plastic material is at least partially transparent to facilitate propagation of the radar radiation through the plastic material (col 3, lines 16-21).
Lebre does not explicitly teach the plastic material is visually opaque.
	However, it’s well known in the art that a plastic lens is visually opaque.

Regarding claim 14,
March discloses a vehicle door (a door 15a, Fig 2) comprising:
a support element (a body portion 13, Fig 2) configured to be coupled to a surface of the vehicle door (Fig 1);
a handle element (a handle portion 12, Fig 2) arranged on the support element;
March does not explicitly teach a radar apparatus configured to emit radar radiation and receive reflected radar radiation, wherein the radar apparatus is disposed on either the support element or on the handle element.
However, March teaches a Doppler radar sensor (paragraph [0067]) configured to emit radar radiation and receive reflected radar radiation, wherein the Doppler radar sensor is disposed on either the support element or on or in the handle element (paragraph [0067]). Therefore, it would have been obvious to a person of ordinary skill in the art to consider the Doppler radar sensor comprises a radar apparatus.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a radar apparatus configured to emit radar radiation and receive reflected radar radiation, wherein the radar apparatus being disposed on either a support element or on or in a handle element in March, in order to provide a lightweight, strong and durable a door handle assembly radiating from any direction around a vehicle.
March as modified does not teach a lens unit provided with a fisheye lens configured to increase an aperture angle of the radar radiation emitted from the radar apparatus.
However, Lebre teaches a radar sensor (a radar sensor 10, Fig 1) comprises a radar apparatus (an antenna 16, Fig 1) and a lens unit (a lens 14, Fig 1) provided with a fisheye lens configured to increase an aperture angle of the radar radiation emitted from the radar apparatus (Fig 1).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a radar sensor comprising a lens unit provided with a fisheye lens configured to increase an aperture angle of radar radiation emitted from a radar apparatus in March as modified, as taught by Lebre, in order to provide a radar sensor having an improved angular resolution capability.

Regarding claim 18,
March discloses a vehicle (a vehicle 15, Fig 1) comprising:
a vehicle door (a door 15a, Fig 1) having an outer surface (Fig 2) provided with a first color (it’s well known in the art that a vehicle door having an outer surface provided with a color);
a support element (a body portion 13, Fig 2) configured to be coupled to a surface of the vehicle door (Fig 2);
a handle element (a handle portion 12, Fig 2) arranged on the support element;
March does not explicitly teach a radar apparatus configured to emit radar radiation and receive reflected radar radiation, wherein the radar apparatus is disposed on either the support element or on or in the handle element.
However, March teaches a Doppler radar sensor (paragraph [0067]) configured to emit radar radiation and receive reflected radar radiation, wherein the Doppler radar sensor is disposed on either the support element or on or in the handle element (paragraph [0067]). Therefore, it would have been obvious to a person of ordinary skill in the art to consider the Doppler radar sensor comprises a radar apparatus.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a radar apparatus configured to emit radar radiation and receive reflected radar radiation, wherein the radar apparatus being disposed on either a support element or on or in a handle element in March, in order to provide a lightweight, strong and durable a door handle assembly radiating from any direction around a vehicle.
March as modified does not teach a lens unit provided with a fisheye lens configured to increase an aperture angle of the radar radiation emitted from the radar apparatus.
However, Lebre teaches a radar sensor (a radar sensor 10, Fig 1) comprises a radar apparatus (an antenna 16, Fig 1) and a lens unit (a lens 14, Fig 1) provided with a fisheye lens configured to increase an aperture angle of the radar radiation emitted from the radar apparatus (Fig 1).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a radar sensor comprising a lens unit provided with a fisheye lens configured to increase an aperture angle of radar radiation emitted from a radar apparatus in March as modified, as taught by Lebre, in order to provide a radar sensor having an improved angular resolution capability.

Regarding claim 19,
March as modified in view of Lebre discloses the claimed invention, as discussed in claim 18.
Lebre teaches a radome (lens 14 is a radome, Fig 1) configured to protect the radar apparatus.
Lebre does not explicitly teach the radome is provided with the first color.
However, it’s well known in the art that a radar radome is provided with a color matches a color of an outer surface of a vehicle door.

Regarding claim 20,
March as modified in view of Lebre discloses the claimed invention, as discussed in claim 18.
Lebre teaches at least a portion of the radar apparatus is disposed in a support element (a housing 12, Fig 1).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over March et al (US 20030063037), hereinafter March, in view of Lebre et al (US 7630061), hereinafter Lebre, and Baer et al (US 20130220011), hereinafter Baer.

Regarding claim 15,
March as modified in view of Lebre discloses the claimed invention, as discussed in claim 14.
March as modified does not teach the lens unit includes an outer surface and an inner surface, wherein the inner surface is concave with respect to the support element.
However, Baer teaches a radar sensor (a radar fill level sensor 12, Fig 4) comprising a radar apparatus (a source 2, Fig 4) and a lens unit (a lens 3, Fig 4), wherein the lens unit includes an outer surface (an outer surface S4OUTER, Fig 4) and an inner surface (an inner surface S4INNER, Fig 4), wherein the inner surface is concave with respect to a support element (a wall W1 of a tank 14, Fig 4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a radar sensor comprising a lens unit, wherein the lens unit including an outer surface and an inner surface, wherein the inner surface being concave with respect to a support element in March as modified, as taught by Baer, in order to provide a radar sensor having an essentially consistent measuring accuracy.

[AltContent: textbox (W1)][AltContent: arrow][AltContent: arrow][AltContent: textbox (S4INNER)][AltContent: arrow][AltContent: textbox (S4OUTER)][AltContent: textbox (Baer (US 20130220011))]                
    PNG
    media_image4.png
    514
    505
    media_image4.png
    Greyscale


Regarding claim 16,
March as modified in view of Lebre and Baer discloses the claimed invention, as discussed in claim 15.
Baer teaches a portion of the outer surface is parallel to the support element (Fig 4).

Regarding claim 17,
March as modified in view of Lebre and Baer discloses the claimed invention, as discussed in claim 15.
Baer teaches the radar apparatus is configured to emit the radar radiation at a first angular range, wherein the inner surface includes a focusing element configured to focus the radar radiation at a second angular range, wherein the second angular range is less than the first angular range (Fig 4).

Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845